Exhibit 10.22

CRYO-CELL INTERNATIONAL, INC.

STOCK INCENTIVE PLAN

 

I. Purpose.

The purpose of this Cryo-Cell International, Inc. Stock Incentive Plan is to
promote the growth and profitability of Cryo-Cell, Inc. (the “Corporation”) by
rewarding and incentivizing individuals who make valuable contributions to the
Corporation’s success, including officers and employees of the Corporation and
its subsidiaries, and directors of the Corporation.

The Stock Incentive Plan has been approved by the Board of Directors effective
as of March 10, 2000, and has been submitted for approval by the Company’s
stockholders at the Annual Meeting of Stockholders scheduled for June 20, 2000.

 

II. Definitions.

The following terms shall have the meanings shown:

2.1 “Board of Directors” means the Board of Directors of the Corporation.

2.2 “Change of Control” means any event described in Section 7.1.

2.3 “Code” means the Internal Revenue Code of 1986, as the same may be amended
from time to time.

2.4 “Committee” means the Committee appointed by the Board of Directors pursuant
to Article X of the Plan. This Committee may, but is not required to be,
identical to the Compensation Committee.

2.5 “Common Stock” means the common stock, $.01 par value, of the Corporation,
except as provided in Section 8.2 of the Plan.

2.6 “Compensation Committee” shall mean the Compensation Committee of the Board
of Directors. All persons appointed to be members of the Compensation Committee
shall be directors who qualify as “Non-Employee Directors” within the meaning of
Rule 16b-3 and “outside directors” within the meaning of Treasury Regulation
Section 1.162-27.

2.7 “Date of Grant” means the date specified by the Plan Administrator on which
a grant of Options, or a grant or sale of Restricted Shares shall become
effective.

2.8 “Director” means a member of the Board of Directors.

 

~1~



--------------------------------------------------------------------------------

2.9 “Disability” shall mean a medically diagnosable mental or physical condition
which prevents a Participant from performing his or her duties for the Company
and is expected to be permanent.

2.10 “Executive Officer” means any Named Executive Officer and any other officer
of the Corporation who is subject to the reporting requirements of Section 16 of
the Securities and Exchange Act of 1934.

2.11 “Fair Market Value” means the fair market value of a share of Common Stock
as determined by the Committee by reference to the closing price quotation, or,
if none, the average of the bid and asked prices, reported on Nasdaq as of the
most recent available date with respect to the sale of Common Stock.

2.12 “Incentive Stock Options” means Options intended to qualify for favorable
tax treatment as incentive stock options under Code Section 422.

2.13 “Named Executive Officer” shall mean the Company’s Chief Executive Officer
and the four highest compensated officers (other than the Chief Executive
Officer), as determined pursuant to the executive compensation disclosure rules
under the Securities Exchange Act of 1934.

2.14 “Option Agreement” means a written agreement between the Corporation and a
Participant who has been granted Options under this Plan. Each Option Agreement
shall be subject to the terms and conditions of the Plan.

2.15 “Option Price” means, with respect to any Option, the amount designated in
a Participant’s Option Agreement as the price per share he or she will be
required to pay to exercise the Option and acquire the shares subject to such
Option.

2.16 “Options” means any rights to purchase shares of Common Stock granted
pursuant to Article IV of this Plan, including Incentive Stock Options subject
to the additional requirements described in Article V.

2.17 “Participant” shall mean any current or former employee of the Corporation
or any Subsidiary, or any Director, who has been granted Options, or Restricted
Stock under the terms of this Plan.

2.18 “Plan” means this Cryo-Cell International, Inc. Stock Incentive Plan, as
the same may be amended from time to time.

2.19 “Restricted Stock” means shares of Common Stock that are issued to eligible
Participants and made subject to restrictions in accordance with Article VI of
the Plan.

2.20 “Restricted Stock Agreement” means a written agreement between the
Corporation and a Participant who has been granted or sold Restricted Stock
pursuant to Article VI of the Plan.

 

~2~



--------------------------------------------------------------------------------

2.21 “Subsidiary” shall mean any corporation which, on the date of
determination, qualifies as a subsidiary corporation of the Corporation under
Section 425(f) of the Code.

 

III. Eligibility.

3.1 Participation. The Committee may grant Options and/or awards of Restricted
Stock under this Plan to any officer or employee of the Corporation or any
Subsidiary. The Committee may also grant Options and/or awards of Restricted
Stock to any Director, subject to the restrictions in Section 3.3. In granting
such awards and determining their form and amount, the Committee shall give
consideration to the functions and responsibilities of the individual, his or
her potential contributions to profitability and sound growth of the Corporation
and such other factors as the Committee may, in its discretion, deem relevant.

3.2 Executive Officers. Notwithstanding Section 3.1 or any other provisions of
this Plan, any Named Executive Officer shall not be granted Options or awards of
Restricted Stock unless the grant has been approved by the Compensation
Committee, and all grants to Executive Officers must be approved in advance by
either the Committee or the Compensation Committee.

3.3 Directors. Members of the Board of Directors who are officers of the
Corporation shall be eligible for Options or other awards under this Plan on the
same terms as other officers. Other members of the Board of Directors shall be
eligible for Options or Restricted Stock awards only to the extent specified in
such general policy on compensation of nonemployee Directors as may be
established by the Board of Directors.

 

IV. Options.

4.1 Terms and Conditions. Subject to Section 3.2 and 3.3, the Committee may, in
its sole discretion, from time to time grant Options to any officer, employee or
Director of the Corporation or any Subsidiary selected by the Committee pursuant
to Section 3.1. The grant of an Option to a Participant shall be evidenced by a
written Option Agreement in substantially the form approved by the Committee.
Such Option shall be subject to the following express terms and conditions and
to such other terms and conditions, not inconsistent with the terms of this
Plan, as the Committee may determine to be appropriate.

(a) Shares Covered. The Committee shall, in its discretion, determine the number
of shares of Common Stock to be covered by the Options granted to any
Participant. The maximum number of shares of Common Stock with respect to which
Options may be granted to any Participant during any one calendar year is
1,000,000 shares.

(b) Exercise Period. The term of each Option shall be for such period, as the
Committee shall determine, but for not more than ten years from the Date of
Grant thereof. The Committee shall also have the discretion to determine when
each Option granted hereunder shall become exercisable, and to prescribe any
vesting schedule limiting the exercisability of such Options as it may deem
appropriate.

 

~3~



--------------------------------------------------------------------------------

(c) Option Price. The Option Price payable for the shares of Common Stock
covered by any Option shall be determined by the Committee, but shall in no
event be less than the Fair Market Value of Common Stock on the Date of Grant.

(d) Exercise of Options. A Participant may exercise his or her Options from time
to time by written notice to the Corporation of his or her intent to exercise
the Options with respect to a specified number of shares. The specified number
of shares will be issued and transferred to the Participant upon receipt by the
Corporation of (i) such notice and (ii) payment in full for such shares, and
(iii) receipt of any payments required to satisfy the Corporation’s tax
withholding obligations pursuant to Section 9.2.

(e) Payment of Option Price Upon Exercise. Each Option Agreement shall provide
that the Option Price for the shares with respect to which an Option is
exercised may be paid to the Corporation at the time of exercise, in the form of
cash.

(f) Broker Assisted Exercises. Alternatively, the Corporation may permit the
Participant to exercise an Option by delivery of a signed, irrevocable notice of
exercise, accompanied by payment in full of the Option Price by the
Participant’s stockbroker and an irrevocable instruction to the Corporation to
deliver the shares of Common Stock issuable upon exercise of the Option promptly
to the Participant’s stockbroker for the Participant’s account, provided that at
the time of such exercise, such exercise would not be illegal under the federal
securities laws, including laws governing margin loans.

4.2 Effect of Termination.

(a) If a Participant ends his employment or service on the Board of Directors
with the Corporation (or with the relevant Subsidiary) for any reason other than
retirement, disability or death, his or her Options shall terminate within
ninety (90) days from the date of the termination, unless the Committee decides
in its sole discretion, to waive this termination and amends the Participant’s
Option Agreement to provide for an extended exercise period.

(b) Any Option Agreement may, in the Committee’s sole discretion, include such
provisions as the Committee deems advisable with respect to the Participant’s
right to exercise the Option subsequent to retirement or other voluntary
termination of employment (or other relationship with the Corporation), or
subsequent to termination of such employment (or other relationship) by reason
of total and permanent disability; provided, that, in no event shall any Option
be exercisable after the fixed termination date set forth in the Participant’s
Option Agreement pursuant to Section 4.1(b).

(c) Any Option Agreement may, in the Committee’s sole discretion, provide that,
in the event of the Participant’s death while he or she has the right to
exercise his or her Options, the Options may be exercised (to the extent they
had become exercisable prior to the time of the Participant’s death), during
such period of up to one year after date of the Participant’s death as the
Committee deems to be appropriate, by the personal representative of the
Participant’s estate, or by the person or persons to whom the Options shall have
been transferred by will or by the laws of descent and distribution.

 

~4~



--------------------------------------------------------------------------------

4.3 Incentive Stock Options. The Options granted under this Plan may be either
Incentive Stock Options or options not intended to constitute incentive stock
options qualifying under Code Section 422; provided that, Incentive Stock
Options may only be granted to common employees of the Corporation or its
Subsidiaries; and further provided, any Incentive Stock Option shall be subject
to the additional requirements stated in Article V of this Plan.

4.4 Authority to Waive Restrictions on Exercisability. The Committee may, in its
sole discretion, determine at any time that all or any portion of the Options
granted to a Participant under the Plan shall, notwithstanding any restrictions
on exercisability imposed pursuant to Section 4.1(b), become immediately
exercisable in full. The Committee may make such further adjustments to the
terms of such Options as it may deem necessary or appropriate in connection
therewith.

4.5 Non-Assignability. Options granted under this Plan shall generally not be
assignable or transferable by the Participant, except by will or by the laws of
descent and distribution, or as described in the next paragraph.

Notwithstanding the foregoing, the Committee may, in its discretion, permit a
Participant to transfer all or a portion of his or her Options to members of his
or her immediate family, to trusts for the benefit of members of his immediate
family, or to family partnerships in which immediate family members are the only
partners, provided that the Participant may receive no consideration for such
transfers, and that such Options shall still be subject to termination in
accordance with Section 4.2 above in the hands of the transferee.

4.6 Covenants Not to Compete. The Committee may, in its discretion, condition
any Option granted to an Employee or Director on such Participants agreement to
enter into such covenant not to compete with the Corporation as the Committee
may deem to be desirable. Such covenant not to compete shall be set forth in the
Participant’s Stock Option Agreement, and the Stock Option Agreement shall
provide that the Option shall be forfeited immediately, whether otherwise vested
or not, if the Board of Directors determines that the Participant has violated
his or her covenant not to compete. In addition, in the Committee’s discretion,
the Participant’s Stock Option Agreement may also provide that if the
Participant breaches his or her covenant not to compete, the Corporation shall
have the right to repurchase any shares of Common Stock previously issues to the
Participant pursuant to an exercise of the Option, at a repurchase price equal
to the Option Price paid by the Participant.

 

V. Incentive Stock Options.

The Committee may, in its discretion, specify that any Options granted to a
Participant who is an employee of the Corporation or a Subsidiary shall be ISOs
qualifying under Code Section 422.

5.1 Each Stock Option Agreement which provides for the grant of ISOs shall
expressly state that such Options are intended to qualify as ISOs. Each
provision of the Plan and of each Stock Option Agreement relating to an Option
designated as an ISO shall be construed so that such Option qualifies as an ISO,
and any provision that cannot be so construed shall be disregarded.

 

~5~



--------------------------------------------------------------------------------

5.2 Any Options granted under this Plan which are designated as ISOs shall
comply with the following additional requirements:

(a) The aggregate Fair Market Value (determined at the time an ISO is granted)
of the shares of Common Stock (together with all other stock of the Corporation
and all stock of any Parent or Subsidiary) with respect to which the ISOs may
first become exercisable by an individual Participant during any calendar year,
under all stock option plans of the Corporation (or any Parent or Subsidiaries)
shall not exceed $100,000. To the extent this limitation would otherwise be
exceeded, the Option shall be deemed to consist of an ISO for the maximum number
of shares which may be covered by ISOs pursuant to the preceding sentence, and a
nonstatutory option for the remaining shares subject to the Option.

(b) The Option Price payable upon the exercise of an ISO shall not be less than
the Fair Market Value of a share of Common Stock on the Date of Grant.

(c) In the case of an ISO granted to a Participant who is a ten percent
shareholder of the Corporation, the period of the Option shall not exceed five
years from the Date of Grant, and the Option Price shall not be less than 110
percent of the Fair Market Value of Common Stock on the Date of Grant.

(d) No ISO granted under this Plan shall be assignable or transferable by the
Participant, except by will or by the laws of descent and distribution. During
the life of the Participant, any ISO shall be exercisable only by the
Participant.

VI. Restricted Stock.

6.1 Rights As A Shareholder. The Committee may, in its discretion, grant a
Participant an award consisting of shares of Restricted Stock. At the time of
the award, the Committee shall cause the Corporation to deliver to the
Participant, or to a custodian or an escrow agent designated by the Committee, a
certificate or certificates for such shares of Restricted Stock, registered in
the name of the Participant. The Participant shall have all the rights of a
stockholder with respect to such Restricted Stock, subject to the terms and
conditions, including forfeiture or resale to such Corporation, if any, as the
Committee may determine to be desirable pursuant to Section 6.3 of the Plan. The
Committee may designate the Corporation or one or more of its executive officers
to act as custodian or escrow agent for the certificates.

6.2 Awards and Certificates.

(a) A Participant granted an award of Restricted Stock shall not be deemed to
have become a stockholder of the Corporation, or to have any rights with respect
to such shares of Restricted Stock, until and unless such Participant shall have
executed a restricted stock agreement or other instrument evidencing the award
and delivered a fully executed copy thereof to the Corporation and otherwise
complied with the then applicable terms and conditions of such award.

 

~6~



--------------------------------------------------------------------------------

(b) When a Participant is granted shares of Restricted Stock, the Corporation
shall issue a stock certificate or certificates in respect of shares of
Restricted Stock. Such certificates shall be registered in the name of the
Participant, and shall bear an appropriate legend referring to the terms,
conditions and restrictions applicable to such award substantially in the
following form:

“The transferability of the shares of stock represented by this Certificate are
subject to the terms and conditions (including forfeiture) of a Restricted Stock
Agreement entered into between the registered owner and Cryo-Cell International,
Inc. A copy of such Agreement is on file in the offices of the Secretary of the
Company, 3165 McMullen Booth Road, Building #B Clearwater, Florida 33761.

(c) Except as may be otherwise determined by the Committee (or as required in
order to satisfy the tax withholding obligations imposed under Section 9.2 of
this Plan), Participants granted awards of Restricted Stock under this Plan will
not be required to make any payment or provide consideration to the Corporation
other than the rendering of services.

6.3 Restrictions and Forfeitures. Restricted Stock awarded to a Participant
pursuant to this Article VI shall be subject to the following restrictions and
conditions:

(a) During a period set by the Committee of not less than six (6) months, but
not more than eight (8) years, commencing with the date of an award (the
“Restriction Period”), the Participant will not be permitted to sell, transfer,
pledge or assign shares of Restricted Stock awarded to him or her. Within these
limits, the Committee may provide for the lapse of such restrictions in
installments where deemed appropriate.

(b) Except as provided in Section 6.3(a), the Participant shall have with
respect to the Restricted Stock all of the rights of a stockholder of the
Corporation, including the right to vote the shares and receive dividends and
other distributions.

(c) Subject to the provisions of Section 6.3(d), upon any termination of the
Participant’s employment or other relationship with the Corporation during the
Restriction Period for any reason, all shares of Restricted Stock with respect
to which the restrictions have not yet expired shall be forfeited to the
Corporation, or, in the case of shares of Restricted Stock sold to the
Participant, repurchased by the Corporation at the initial purchase price.

(d) In the event of a Participant’s retirement from his or her employment (or
other relationship) with the Corporation, total Disability, or death, or in
cases of special circumstances, the Committee may, in its sole discretion, when
it finds that a waiver would be in the best interests of the Corporation, waive
in whole or in part any or all remaining restrictions with respect to such
Participant’s Restricted Stock.

(e) Notwithstanding the other provisions of this Section 6.3, the Committee may
adopt rules which would permit a gift by a Participant of shares of Restricted
Stock to a spouse, child, stepchild, grandchild or to a trust the beneficiary or
beneficiaries of which shall be either such a person or persons or the
Participant, provided that the Restricted Stock so transferred shall be
similarly restricted.

 

~7~



--------------------------------------------------------------------------------

(f) Any attempt to dispose of shares of Restricted Stock in a manner contrary to
the restrictions set forth herein shall be ineffective.

(g) Nothing in this Section 6.3 shall preclude a Participant from exchanging any
Restricted Stock for any other shares of the Common Stock that are similarly
restricted.

VII. Change in Control Transactions.

7.1 Change in Control. For purposes of this Plan, a “Change in Control” shall
include any of the events described below:

(a) The acquisition in one or more transactions of more than thirty percent of
the Corporation’s outstanding Common Stock, or the equivalent in voting power of
any classes or classes of securities of the Corporation entitled to vote in
elections of directors by any corporation, or other person or group (within the
meaning of Section 14(d)(3) of the Securities Exchange Act of 1934, as amended);

(b) Any merger or consolidation of the Corporation into or with another
corporation in which the Corporation is not the surviving entity, or any
transfer or sale of substantially all of the assets of the Corporation or any
merger or consolidation of the Corporation into or with another corporation in
which the Corporation is the surviving entity and, in connection with such
merger or consolidation, all or part of the outstanding shares of Common Stock
shall be changed into or exchanged for other stock or securities of the
Corporation or any other person, or cash, or any other property.

(c) Any election of persons to the Board of Directors which causes a majority of
the Board of Directors to consist of persons other than (i) persons who were
members of the Board of Directors on March 10, 2000, and (ii) persons who were
nominated for election as members of the Board by the Board of Directors (or by
a Committee of the Board) at a time when the majority of the Board (or of such
Committee) consisted of persons who were members of the Board of Directors on
March 10, 2000; provided, that any person nominated for election by the Board of
Directors composed entirely of persons described in (i) or (ii), or of persons
who were themselves nominated by such Board, shall for this purpose be deemed to
have been nominated by a Board composed of persons described in (i).

(d) Any person, or group of persons, announces a tender offer for at least
thirty percent (30%) of the Corporation’s Common Stock.

 

~8~



--------------------------------------------------------------------------------

7.2 Effect of Change in Control. In the event of a pending or threatened Change
in Control, the Committee may, in its sole discretion, take any one or more of
the following actions with respect to all Participants:

(i) Accelerate the exercise dates of any outstanding Options, and make all
outstanding Options fully vested and exercisable;

(ii) Waive all or any portion of the vesting requirements or other conditions
associated with a Restricted Stock Award;

(iii) Pay cash to any or all Option holders in exchange for the cancellation of
their outstanding Options;

(iv) Make any other adjustments or amendments to the Plan and outstanding
Options, or Restricted Stock Awards and/or substitute new Options or other
awards.

VIII. Aggregate Limitation on Shares of Common Stock.

8.1 Number of Shares of Common Stock.

(a) Shares of Common Stock which may be issued to Participants pursuant to
Options or Restricted Stock awards granted under the Plan may be either
authorized and unissued shares of Common Stock or of Common Stock held by the
Corporation as treasury stock.

(b) The number of shares of Common Stock reserved for issuance under this Plan
on the date of any grant shall not exceed 1,500,000 shares of Common Stock,
subject to such adjustments as may be made pursuant to Section 8.2.

(c) For purposes of Section 8.1(b), upon the exercise of an Option, the number
of shares of Common Stock available for future issuance under the Plan shall be
reduced by the number of shares actually issued to the Participant, exclusive of
any shares surrendered to the Corporation as payment of the Option price.

(d) Any shares of Common Stock subject to an Option which for any reason is
cancelled, terminates unexercised or expires shall again be available for
issuance under the Plan.

(e) In the event that any award of Restricted Stock is forfeited, cancelled or
surrendered for any reason, the shares of Common Stock constituting such
Restricted Stock award shall again be available for issuance under the Plan.

8.2 Adjustments of Stock. In the event of any change or changes in the
outstanding Common Stock of the Corporation by reason of any stock split, stock
dividend, recapitalization, reorganization, merger, consolidation, split-up,
combination or any similar transaction, the number of shares of Common Stock
which may be issued under this Plan, the number of shares of Common Stock
subject to Options theretofore granted under this Plan, the Option Price of such
Options, the number of shares of Restricted Stock shall each be adjusted in such
manner as the Board of Directors deems appropriate to prevent substantial
dilution or enlargement of the rights granted to a Participant.

 

~9~



--------------------------------------------------------------------------------

New option rights may be substituted for the Options granted under the Plan, or
the Corporation’s duties as to Options outstanding under the Plan may be assumed
by a Subsidiary, by another corporation or by a parent or subsidiary (within the
meaning of Section 425 of the Code) of such other corporation, in connection
with any merger, consolidation, acquisition, separation, reorganization,
liquidation or like occurrence in which the Corporation is involved. In the
event of such substitution or assumption, the term Common Stock shall thereafter
include the stock of the corporation granting such new option rights or assuming
the Corporation’s duties as to such Options.

 

IX. Miscellaneous.

9.1 General Restriction. Any Option or Restricted Stock award granted under this
Plan shall be subject to the requirement that, if at any time the Committee
shall determine that any registration of the shares of Common Stock, or any
consent or approval of any governmental body, or any other agreement or consent,
is necessary as a condition of the granting of an Option or other award, or the
issuance of Common Stock in satisfaction thereof, such Common Stock will not be
issued or delivered until such requirement is satisfied in a manner acceptable
to the Committee.

9.2 Withholding Taxes.

(a) If the Corporation determines that the Corporation has any tax withholding
obligation with respect to a Participant, the Corporation shall have the right
to require that Participant to remit to the Corporation an amount sufficient to
satisfy any federal, state and local withholding tax requirements prior to the
delivery of any shares of Common Stock under the Plan.

(b) The Corporation shall have the right to withhold from payments made in cash
to a Participant under the terms of the Plan, an amount sufficient to satisfy
any federal, state and local withholding tax requirements imposed with respect
to such cash payments.

(c) Amounts to which the Corporation is entitled pursuant to Section 9.2(a) or
(b), may be paid, at the election of the Participant and with the approval of
the Committee, either (i) paid in cash, (ii) withheld from any compensation
payable to the Participant by the Corporation, including cash payments made
under this Plan, or (iii) in shares of Common Stock otherwise issuable to the
Participant upon exercise of an Option, that have a Fair Market Value on the
date on which the amount of tax to be withheld is determined (the “Tax Date”)
not less than the minimum amount of tax the Corporation is required to withhold.
A Participant’s election to have shares of Common Stock withheld that are
otherwise issuable shall be in writing, shall be irrevocable upon approval by
the Committee, and shall be delivered to the Corporation prior to the Tax Date
with respect to the exercise of an Option.

9.3 Investment Representation. If the Committee determines that a written
representation is necessary in order to secure an exemption from registration
under the Securities Act of 1933, the Committee may demand that the Participant
deliver to the Corporation at the time of any exercise of any Option, or at time
of the transfer of shares of Restricted Stock, any written representation that
Committee determines to be necessary or appropriate for such purpose,

 

~10~



--------------------------------------------------------------------------------

including but not limited to a representation that the shares to be issued are
to be acquired for investment and not for resale or with a view to the
distribution thereof. If the Committee makes such a demand, delivery of a
written representation satisfactory to the Committee shall be a condition
precedent to the right of the Participant to acquire such shares of Common
Stock.

9.4 Non-Uniform Determinations. The Committee’s determinations under this Plan
(including without limitation its determinations of the persons to receive
Options or awards of Restricted Stock, the form, amount and timing of such
awards and the terms and provisions of such awards) need not be uniform and may
be made by it selectively among Participants who receive, or are eligible to
receive, awards under this Plan, whether or not such Participants are similarly
situated.

9.5 No Rights as Shareholders. Participants granted Options under this Plan
shall have no rights as shareholders of the Corporation as applicable with
respect thereto unless and until certificates for shares of Common Stock are
issued to them.

9.6 Transfer Restrictions. The Committee may determine that any Common Stock to
be issued by the Corporation upon the exercise of Options shall be subject to
such further restrictions upon transfer as the Committee determines to be
appropriate.

 

X. Administration of the Plan.

10.1 Committee.

(a) The Plan shall be administered on a day to day basis by the Board of
Directors or, if the Board determines it is desirable to delegate its authority
to administer the Plan, by a Committee appointed by the Board of Directors. The
Plan Committee appointed by the Board may be the Compensation Committee of the
Board of Directors or one or more directors or executive or officers of the
Corporation serving under the supervision of such Compensation Committee, and,
except as expressly stated otherwise in this Plan with respect to Executive
Officers, need not be composed of directors or directors who qualify as
“disinterested” within the meaning of SEC Rule 16b-3. The Plan Committee shall
serve at the pleasure of the Board of Directors.

(b) If the Committee is not the Board of Directors, the Committee shall be
monitored and supervised by the Compensation Committee of the Board of Directors
with respect to any actions related to Named Executive Officers. All grants of
Options or Restricted Stock to Executive Officers shall be approved in advance
by the Compensation Committee.

(c) The Committee shall have the authority, in its discretion but subject to
Sections 3.2 and 3.3 of this Plan, and subject to the overall supervision of the
Compensation Committee or the Board, from time to time: (i) to grant Options or
shares of Restricted Stock to eligible employees or Directors, as provided for
in this Plan; (ii) to prescribe such limitations, restrictions and conditions
upon any such awards as the Committee shall deem appropriate; or (iii) to
determine the periods during which Options may be exercised and to accelerate
the exercisability of outstanding Options, or the vesting of Restricted Stock,
as it may deem appropriate;

 

~11~



--------------------------------------------------------------------------------

(d) The Committee shall have the authority, in its discretion, from time to
time, to: (i) modify, cancel, or replace any prior Options or other awards and
to amend the relevant Option Agreements or Restricted Stock Agreements with the
consent of the affected Participants, including amending such agreements to
amend vesting schedules, extend exercise periods or increase or decrease the
Option Price for Options, as it may deem to be necessary; and (ii) to interpret
the Plan, to adopt, amend and rescind rules and regulations relating to the
Plan, and to make all other determinations and to take all other action
necessary or advisable for the implementation and administration of the Plan. A
majority of the Committee shall constitute a quorum, and the action of a
majority of members of the Committee present at any meeting at which a quorum is
present, or acts unanimously adopted in writing without the holding of a
meeting, shall be the acts of the Committee.

(e) All actions taken by the Committee shall be final, conclusive and binding
upon any eligible Participant. Neither the Committee nor any members of the
Committee shall be liable for any action taken or decision made in good faith
relating to the Plan or any award thereunder.

 

XI. Amendment and Termination.

11.1 Amendment or Termination of the Plan. The Board of Directors may at any
time terminate this Plan or any part thereof and may from time to time amend
this Plan as it may deem advisable. The termination or amendment of this Plan
shall not, without the consent of the Participant, affect any Participant’s
rights under an award previously granted.

11.2 Term of Plan. Unless previously terminated pursuant to Section 11.1, the
Plan shall terminate on March 10, 2010, the tenth anniversary of the date on
which the Plan became effective, and no Options or awards of Restricted Stock
may be granted on or after such date.

 

~12~